DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Esnal et al (see pages of Reaction of Amines with 8-MethylthioBODIPY: Dramatic Optical and Laser Response to Amine Substitution, cited on IDS filed on 1/24/2020).

Regarding claim 1, Esnal et al discloses the following compound (Page 2692 – Scheme 3 – Compound 8):

    PNG
    media_image1.png
    300
    247
    media_image1.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are H; R1, R3, R4 and R6 are H; R7 is benzene, i.e. an unsubstituted aryl group; and X1 and X2 are F, i.e. a halogen.
	Alternatively, the reference discloses the following compound (Page 2692 – Scheme 3 – Compound 9):

    PNG
    media_image3.png
    359
    230
    media_image3.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 1 where R2 and R5 are H; R1, R3, R4 and R6 are H; R7 is a C1 alkyl substituted with a benzene group, i.e. a substituted alkyl; and X1 and X2 are F, i.e. a halogen.

Regarding claim 2, Esnal et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R7 is a substituted alkyl group.

Regarding claim 3, Esnal et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4 and R6 are H.

Regarding claim 5, Esnal et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X1 and X2 are F.

Regarding claim 7, Esnal et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Esnal et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In light of the above, it is clear that Esnal et al anticipates the presently recited claims.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Banuelos et al (see pages of New 8-Amino-BODIPY Derivatives: Surpassing Laser Dyes at Blue-Edge Wavelengths, cited on IDS filed on 1/24/2020).

Regarding claim 1, Banuelos et al discloses the following compound (Page 7262 – Figure 3 Compound 8-MAB(3)):

    PNG
    media_image4.png
    178
    176
    media_image4.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are H; R1, R3, R4 and R6 are H; R7 is methyl, an unsubstituted alkyl; and X1 and X2 are F.

Regarding claim 2, Banuelos et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R7 is an unsubstituted C1 alkyl group.

Regarding claim 3, Banuelos et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4 and R6 are H.

Regarding claim 5, Banuelos et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X1 and X2 are F.

Regarding claim 7, Banuelos et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Banuelos et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In light of the above, it is clear that Banuelos et al anticipates the presently recited claims.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Roacho et al (see 8-Amino-BODIPYs: Structural Variation, Solvent-Dependent Emission, and VT NMR Spectroscopic Properties of 8-R2N-BODIPY, cited on IDS filed on 1/24/2020).

Regarding claim 1, Roacho et al discloses the following compound (Page 4248, Table 2):

    PNG
    media_image5.png
    197
    186
    media_image5.png
    Greyscale
,
where R1 is H and R2 is isopropyl or isobutyl. This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are H; R1, R3, R4 and R6 are H; R7 is isopropyl or isobutyl, i.e. unsubstituted alkyls; and X1 and X2 are F, i.e. a halogen.

Regarding claim 2, Roacho et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R7 is an unsubstituted alkyl group.

Regarding claim 3, Roacho et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4 and R6 are H.

Regarding claim 5, Roacho et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X1 and X2 are F.

Regarding claim 7, Roacho et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Roacho et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In light of the above, it is clear that Roacho et al anticipates the presently recited claims.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Esnal et al (see attached pages of Blue-to-Orange Color-Tunable Laser Emission from Tailored Boron-Dipyrromethene Dyes).

Regarding claim 1, Esnal et al discloses the following compound (Page 4135 – Figure 2):

    PNG
    media_image6.png
    170
    164
    media_image6.png
    Greyscale
.
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are H; R1 and R6 are methyl, R3 and R4 are H; R7 are methyl; and X1 and X2 are F, i.e. a halogen.

Regarding claim 2, Esnal et al teaches all the claim limitations as set forth above. As discussed above, R7 is a methyl.

Regarding claim 3, Esnal et al teaches all the claim limitations as set forth above. As discussed above, R1 and R6 are methyl, R3 and R4 are H.

Regarding claim 5, Esnal et al teaches all the claim limitations as set forth above. As discussed above, X1 and X2 are F.

Regarding claim 7, Esnal et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Esnal et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In light of the above, it is clear that Esnal et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al (US 2018/0134952).

Regarding claim 1, Ichihashi et al discloses the following compound ([0015] – (1)):

    PNG
    media_image7.png
    172
    287
    media_image7.png
    Greyscale
,
where X is C-R7 ([0016]); and R1 to R6 are H or a cycloalkyl group such as a cyclohexyl group ([0017] and [0051]); R7 is a substituted amino group, i.e. an amino group substituted with a C2 alkyl ([0017] and [0078]); R8 and R9 are aryl ether groups such as phenoxy groups ([0024] and [0058]); provided that one of R1 to R7 is an electron withdrawing group such as CF3 ([0017] and [0082]).
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are -CF3; R1, R3, R4 and R6 are cyclohexyl; R7 is -CH2-CH3, i.e. ethyl; and X1 and X2 are phenoxy groups.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R7 is ethyl, i.e. an unsubstituted C2 alkyl.

Regarding claim 3, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups.

Regarding claim 4, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups.

Regarding claim 5, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X1 and X2 are phenoxy groups

Regarding claim 6, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R3, R4, and R6 are cyclohexyl groups, i.e. Combination 1A; R2 and R5 are -CF3 groups, i.e. Combination 10B; R7 is -CH2-CH3, i.e. Combination 3C; and X1 and X2 are phenoxy groups, i.e. Combination 10D.

Regarding claim 7, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Ichihashi et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 9, Ichihashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a color conversion film comprising the disclosed compound dispersed in a binder resin, i.e. a resin matrix ([0002], [0015], and [0163]).

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 2018/0208838).

Regarding claim 1, Sakano et al discloses the following compound ([0051]):

    PNG
    media_image8.png
    190
    297
    media_image8.png
    Greyscale
,
where X is C-R7 and R1 to R6 are H ([0052]); R7 is a substituted amino group, where the substituent is an alkyl group ([0051] and [0077]); R8 and R9 are halogen ([0052]).
This compound corresponds to recited Chemical Formula 1, i.e.

    PNG
    media_image2.png
    230
    323
    media_image2.png
    Greyscale
,
where R2 and R5 are H; R1, R3, R4 and R6 are H; R7 is an alkyl group; and X1 and X2 are halogens.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Sakano et al l teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum emission peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 8, Sakano et al teaches all the claim limitations as set forth above. As discussed above. The reference does not explicitly disclose that the compound has a 1 to 100 nm lower maximum absorption peak than a compound wherein R1 to R2, X1 and X2 are the same as in the compound of Chemical Formula 1 except that R7 is directly bonded to the core structure with the NH linker. However, this limitation is inherent in compound disclosed by the reference because the compound disclosed by the reference is identical in to the compound claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 9, Sakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a color conversion film comprising the disclosed compound dispersed in a resin binder, i.e. a matrix resin ([0001], [0017]-[0019], [0022], and [00142]).

Regarding claims 10-11, Sakano et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose a backlight unit comprising the color conversion film and a display device comprising the backlight unit as recited in the present claims. However, the background of the reference discloses that compositions having color conversion function are formed into films and used in a backlight unit combined with a liquid crystal display to obtain a full-color display ([0003]).
	Accordingly, it would have been obvious for one of ordinary skill in the art to utilize the conversion film in a backlight unit of the display device with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767